DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group 1, claims 1-7, in the reply filed on 11/28/22 is acknowledged.  Claim 8 has been withdrawn from consideration as being directed toward a non-elected invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Yoshida et al. (2016/0291461).
Yoshida et al. (2016/0291461) teaches a pattern forming method of forming a block copolymer layer with a first and second block copolymer, phase separating the block copolymer layer and selectively removing at least block copolymer phase producing a pattern (abstract).  Yoshida et al. (2016/0291461) teaches a substituted group including monocyclic or polycyclic structures including adamantane, norbornane, tricyclodecane, tetracyclododecane ([0414],[0446]) which are the same materials detailed in the specification [0031]-[0032].
Regarding claim 2, Yoshida et al. (2016/0291461) teaches the same materials and hence would be a polycyclic alicyclic hydrocarbon.
Regarding claims 3 and 4, Yoshida et al. (2016/0291461) teaches block copolymers of the claimed number average molecular weight of between 25,000-45,000 [0091]-[0092].
Regarding claim 7, Yoshida et al. (2016/0291461) teaches phase separating the block copolymer and removing one of the phases to form a pattern (abstract and [0199]-[0209]) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (2016/0291461).
Features detailed above concerning the teachings of Yoshida et al. (2016/0291461) are incorporated here.
Yoshida et al. (2016/0291461) fails to teach the claimed amount of the partially substituted constituent unit of General Formula (c1).
While the Examiner acknowledges this fact, the Examiner has taken the position that one skilled in the art before the effective filing date of the claimed invention that it would have been within the skilled practitioner in the art to optimize the claimed amount of General formula (c1) to fall within the claimed amount of 1-25 mol% with the expectation of achieving similar success.  
If Applicant disagrees, the Examiner requests a showing of unexpected results garnered directly from the claimed mol % amounts and the rejection will be reconsidered in response to the showing.  Of note, all claims should be commensurate in scope with the showing and hence should be inserted into independent claim 1 for the application to potentially moved to allowance if determined.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/Primary Examiner, Art Unit 1715